 

PROMISSORY NOTE

(SECURED)

 

$4,000,000.00 December 30, 2013

 

FOR VALUE RECEIVED, the undersigned, Verity Farms, L.L.C., a South Dakota
limited liability company (“Maker”), hereby promises to pay to the order of
Duane Spader, (“Payee”), at 1100 E. 64th St. North, Sioux Falls, SD 57104, on
demand, or if no demand is sooner made, on December 30, 2013, in lawful money of
the United States of America, the principal sum of Four Million Dollars
($4,000,000.00) or so much thereof as may be advanced and outstanding hereunder,
together with interest on the outstanding principal balance from day to day
remaining, at a rate per annum equal to the Base Rate (hereinafter defined).
Unless sooner demanded, payments of all accrued interest shall be made annually
as of December 31 each year. All principal hereof, together with all accrued and
unpaid interest thereon, shall be due and payable on demand, or if no demand is
sooner made, on October 15, 2015. All past due principal and interest shall bear
interest at the Default Rate (hereinafter defined).

 

This Note, in part, memorializes an obligation of Maker to Payee existing prior
to the date hereof. Advances made by Payee to Maker from and after September 11,
2011, to the date hereof, which total $4,001,267, shall be subject to the
Revolving Credit Agreement and related documents and shall be treated as
advanced hereunder and under the Credit Agreement as of the date hereof. Such
prior advances appear as an advance on Schedule A-1 attached as of the date
hereof.

 

As used in this Note, the following terms shall have the respective meanings
indicated below. Other capitalized terms used hereunder shall have the meanings
described in the Credit Agreement.

 

“Base Rate” means interest at the rate of three percent (3%) per annum.

 

“Default Rate” means the sum of the Base Rate plus six percent (6%).

 

“Maximum Rate” means the maximum rate of nonusurious interest permitted from
time to time by applicable law.

 

This Note subject to a Revolving Credit Agreement dated the date hereof between
Maker and Payee, as amended from time to time, and secured by the Collateral as
described therein and in the Loan Documents Capitalized terms not defined herein
shall have the meanings described in the Revolving Credit Agreement.

 

Maker shall have the right to prepay, at any time and from time to time without
premium or penalty, the entire unpaid principal balance of this Note or any
portion thereof; provided there shall also be paid with such prepayment all
accrued interest on the unpaid principal balance. Maker may borrow, repay, and
reborrow hereunder.

 

 

Promissory Note
Page 2

  

If this Note is not paid when due, whether at maturity or by acceleration, the
undersigned promises to pay all costs of collection, including but not limited
to, reasonable attorneys’ fees, if and to the extent such are then permitted to
be recovered by the laws of the State of South Dakota, and all expenses incurred
in connection with the protection or realization of the security which may be
incurred by the holder hereof on account of such collection, whether or not suit
is filed hereon.

 

This Note shall be governed by and construed in accordance with the laws of the
State of South Dakota. Any action or proceeding under or in connection with this
Note against Maker or any other party ever liable for payment of any sums of
money payable on this Note may be brought in any state court in Minnehaha
County, South Dakota. Maker and each such other party hereby irrevocably (i)
submits to the nonexclusive jurisdiction of such courts and (ii) waives any
objection it may now or hereafter have as to the venue of any such action or
proceeding brought in such court or that such court is an inconvenient forum.
Any action or proceeding by Maker or any other party liable hereunder against
Payee shall be brought only in a court located in Minnehaha County, South
Dakota.

 

Maker, for itself, its successors, transfers, and assigns, and each surety,
guarantor, endorser, and other party ever liable for payment of any sums of
money payable on this Note jointly and severally waive notice, presentment,
demand for payment, protest, notice of protest and non-payment or dishonor,
notice of acceleration, notice of intent to accelerate, notice of intent to
demand, diligence in collecting, grace, and all other formalities of any kind,
and consent to all extensions without notice for any period or periods of time
and partial payments, before or after maturity, and any impairment of any
collateral security this Note, all without prejudice to the holder. The holder
shall similarly have the right to deal in any way, at any time, with one or more
of the foregoing parties without notice to any other party, and to grant any
such party any extensions of time for payment of any of said indebtedness, or to
release or substitute part or all of the collateral security this Note, or to
grant any other indulgences or forbearances whatsoever, without notice to any
other party and without in any way affecting the personal liability of any party
hereunder.

 

Maker agrees that the advances shown on Schedule A-1 hereof as made on or before
the date hereof are correct and are to be included in this Note. Maker hereby
authorizes the holder hereof to also endorse on Schedule A-1 attached to this
Note or any continuation hereof all future advances made to Maker hereunder and
all payments made on account of the principal thereof, which endorsements shall
be prima facie evidence as to the outstanding principal amount of this Note;
provided, however, any failure by the holder hereof to make any endorsement
shall not limit or otherwise affect the obligations of Maker under this Note.

 

 

Promissory Note
Page 3

  

THIS NOTE AND ALL OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXCLUDED AND
DELIVERED BY MAKER IN CONNECTION WITH THE INDEBTEDNESS EVIDENCED BY THIS NOTE
EMBODY THE FINAL, ENTIRE AGREEMENT OF MAKER AND PAYEE WITH RESPECT TO THE
INDEBTEDNESS EVIDENCE BY THIS NOTE AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE INDEBTEDNESS EVIDENCED BY THIS NOTE AND MAY NOT BE CONTRADICTED
OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORAEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF MAKER AND PAYEE. THERE ARE NO ORAL AGREEMENTS BETWEEN MAKER AND
PAYEE.

 

  VERITY FARMS, L.L.C         By: /s/ VERLYN E. SNELLER   Its: President

 

 

Promissory Note
Page 4

 

SCHEDULE A-1

 

DATE   ADVANCE   PRINCIPAL REPAYMENT   BALANCE               9/30/2011  
250,000.00       250,000.00               12/23/2011   50,000.00      
300,000.00               1/20/2012   20,000.00       320,000.00              
1/26/2012   10,000.00       330,000.00               2/3/2012   80,000.00      
410,000.00               2/29/2012   30,000.00       440,000.00              
3/20/2012   100,000.00       540,000.00               4/2/2012   100,000.00    
  640,000.00               4/16/2012   150,000.00       790,000.00              
4/20/2012   100,000.00       890,000.00               5/17/2012   10,000.00    
  900,000.00               8/27/2012   50,000.00       900,000.00              
9/7/2012   30,000.00       980,000.00               9/20/2012   30,000.00      
1,010,000.00               10/5/2012   100,000.00       1,110,000.00            
  10/12/2012   25,000.00       1,135,000.00               10/31/2012   30,000.00
      1,165,000.00               11/12/2012   30,000.00       1,195,000.00      
        11/23/2012   85,000.00       1,280,000.00               11/29/2012  
50,000.00       1,330,000.00               11/29/2012   50,000.00      
1,380,000.00

 

 

Promissory Note
Page 5

  

12/6/2012   90,000.00       1,470,000.00               12/21/2012   75,000.00  
    1,545,000.00               12/31/2012   50,000.00       1,595,000.00        
      12/31/2012   50,000.00       1,645,000.00               2/6/2013  
50,000.00       1,695,000.00               2/15/2013   150,000.00      
1,845,000.00               3/6/2013   225,000.00       2,070,000.00            
  3/21/2013   50,000.00       2,120,000.00               4/2/2013   75,000.00  
    2,195,000.00               4/4/2013   50,000.00       2,245,000.00          
    4/19/2013   100,000.00       2,345,000.00               4/26/2013  
50,000.00       2,395,000.00               6/24/2013   140,000.00      
2,535,000.00               6/28/2013   30,000.00       2,565,000.00            
  8/6/2013   40,000.00       2,605,000.00               8/13/2013   40,000.00  
    2,645,000.00               8/20/2013   75,000.00       2,720,000.00        
      9/9/2013   35,000.00       2,755,000.00               9/26/2013  
50,000.00       2,805,000.00               10/22/2013   55,000.00      
2,860,000.00               10/29/2013   50,000.00       2,910,000.00            
  10/29/2013   50,000.00       (50,000)               11/12/2013   150,000.00  
    3,060,000.00

 

 

Promissory Note
Page 6

 

12/17/2013   60,000.00       3,120,000.00               12/16/2013   50,000.00  
    3,170,000.00               12/23/2013   50,000.00       3,220,000.00        
      Verity LLC   150,000.00   Open Notes   3,370,000.00               Verity
Water, LLC   340,000.00   Open Notes   3,710,000.00               Verity Corp.
(TCA)   291,267   TCA Notes due 12/28/13   $4,001,267.00

  

 

 

